The opinion of the Court was delivered by
Lewis, C. J.
Where the sheriff’s vendee pays a part of the pru’chase-money on the day of sale, according to the terms prescribed, but fails to complete the purchase by the payment of the residue, the sheriff may return the land unsold; and on a resale, the delinquent purchaser is in general liable for the difference, if the land at the second sale brings less than the price at which it was struck off at the first.
*375If the sheriff, in returning the land unsold, omits to state the sum received from the bidder at the first sale, he may, with leave of the Court, amend his return so as to state the fact. This amendment may be allowed after the second sale has taken place.
Where the loss on the resale is greater than the sum received on the first, the Court may distribute the latter sum among the lien creditors as money arising from the sale, unless some legal objection be shown. This does not deprive the first purchaser of the trial by jury, because the law provides for an issue in case of disputed facts. But the issue must be applied for at the proper time, and the disputed facts must be particularly stated.
In the case before us, no legal objection to the distribution was shown. Nor was there any application for an issue. The lien creditors are satisfied with the decree. The delinquent purchaser alone objects; and as he appears to be liable for a much greater sum, he has no cause to complain. If he had a right to the money, or to be relieved from liability on his purchase, he has entirely failed to show it.
Decree of distribution affirmed.